Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

International Search Report
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 16, and 17:  The claims require that allocation be performed “on a basis of information regarding the plurality of external communication devices received through the communication circuitry”, but the nature and source of the information is unclear.  Because of the limitation stating that the information is “received through the communication circuitry” the claim appears require that the information is sourced from the plurality of external communication devices because these are the only elements which the claim provides antecedent basis for the communication 
Claims 2-15 depend upon claim 1 and inherit this indefiniteness.
With regard to claims 6-9: The claims are written require that the information includes “light emission amount information of the external communication devices”, but there is no prior indication in the claims that the external communication devices would have such information nor is it clear whether the light emission amount information is refers to the capabilities of the external communication device (requiring the external communication device to have a function of light emission and the ability to control or measure the amount) or was merely present/relayed by the external communication device.
The examiner notes that the indefiniteness of the claims is partially due to claims 1, 16, and 17 not indicating the nature of the remote devices, which greatly reduces the ability of a person having skill in the art to use their knowledge of the art to determine 

Claim 16 recites the limitations "the external communication devices" in line 2 and “the communication circuitry” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al (JP 2013-160788 A, English machine translation attached).
With regard to claims 1, 16, 17, and 18: Morita discloses a communication system comprising: a main communication device (photographic flash 100 mounted to camera body 200) and a plurality of remote communication devices (remote photography flashes 400, see ¶0038 disclosing the presence of a plurality of remote communication devices in the system, note that the main and remote communication devices are identical and interchangeable per ¶0036 and 0038).  The main communication device and the remote communication devices each comprise communication circuitry configured to communicate with the other device (wireless communications unit 101, see ¶0021, also present in remote devices as indicated by the presence of antenna 401a, see ¶0035).  In the system a method is performed where the devices communicate with each other and each of the remote devices are allocated to at least one of a plurality of groups on a bases of information regarding the remote communication devices received through the communications circuitry (method shown in Figures 3 and 4).  The remote device is configured to use the communication circuitry to transmit information to the main device and includes a controller configured to prompt allocation by allocation circuitry in the main device (see ¶0040-0042), the allocation circuitry of the main device being configured to respectively allocate each of the remote devices in communication with the main device to at least one of a plurality of groups on a basis of the information received by the main device from the remote devices via the communication circuitry, see ¶0045-0052 describing the registration and group allocation flow of the main device.
With regard to claim 15: The external communication device of Morita is disclosed as being a light emitting device (a photographic flash).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Fukui (US PGPub 2012/0287296 A1).
With regard to claim 2:  Morita does not disclose that the main device includes setting circuitry configured to set an allocation type for at least one of the plurality of groups (interpreted in accordance with the definition of the term contained within the specification, see ¶0008, which states “allocation type refers to a type of information serving as a reference when group frames are set”).  Instead in Morita only one 
Fukui teaches a communication device and system similar to that of Morita, but which incorporates an adaptable allocation type for grouping devices into active and inactive groups (the criteria used as the allocation type varies according to the number of attached devices, the user selected imaging mode, the and the types of attached devices, see ¶0047-0053).  This system is taught as ensuring that the system is capable of operating effectively regardless of the number of attached devices, see ¶0070.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured Morita to have setting circuitry to set an allocation type for the groups in order to allow the system to handle a large number of connected devices of various types and to efficiently perform the operations which correspond to the current use of the system.

With regard to claims 3-5: Morita does not disclose setting the allocation type on the basis of the information regarding the external communication devices received through the communication circuitry, that the allocation type is set on the basis of information input by the user, or that the basis for allocation includes the number of external communication devices connected to the communication device.
In Fukui the system is taught as setting an allocation type depending on the number of attached devices, user settings including selected active associated devices 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of the combination of Morita and Fukui to use information regarding the external communication devices received through the communication circuitry, information input by the user, and the number of external communication devices connected to the communication device to control the allocation type used for grouping the external devices in order to ensure that the active external devices (and their capabilities) are proper for the current operating mode even when the number of associated devices set by the user exceeds a maximum number of devices which the communication device can simultaneously control.

With regard to claim 6:  Morita does not disclose that the basis for allocation includes information regarding light emission amount information of the external devices.  Morita does disclose checking the groups for the maximum amount of light 
Fukui teaches using light emission amount information of the external devices for an allocation operation in two ways: firstly Fukui teaches using a determination that the device is a flash unit (and thus has a light emission amount) to group the external devices into an active group or an inactive group when certain photographing modes are being performed (see ¶0052 and 0053); and secondly Fukui teaches an additional allocation of flashes into a group that goes unused during photography when it is determined that the reported charging status of the flash units is incapable of performing emission when requested, see ¶0064 and 0067.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Morita and Fukui to perform an additional allocation operation based on the light emission amount information of the external devices in order to allow the system to preferentially use or not use devices which emit light depending on the mode of image capture and to prevent the system from attempting to use external flash devices which are known to be incapable of meeting the light emission requirements set by the camera.

With regard to claims 10 and 12: Morita does not disclose that the information that is used as the basis for allocating the external communication devices to respective groups includes attribute information of the external devices such that the respective devices allocated to a corresponding group have at least one same attribute, nor does 
Fukui teaches a configuration where the system uses attribute information identifying the type of device as the basis for allocation.  In Fukui the system checks the reported device types, obtained by communication from the remote devices per ¶0046, and image capturing mode (still photography, moving image capture with sound, etc).  Fukui uses this type information to ensure that an active group contains devices which match the capabilities selected by the user and notes that when a still image mode is in use the type used for grouping into the active group should be whether or not the device is a flash device or not (see ¶0053 teaching creation of an all-flash-type active group during still image capture).  
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Morita and Fukui to perform an allocation based on type information obtained from attribute information received from the external devices in order to allow the system to group together light emitting flash devices for use during still photography.

With regard to claim 14:  Morita discloses that the communication device continually updates the group information (see ¶0053) and teaches use of plural external communication devices, but does not explicitly teach that when a new external communication device is added while or after exiting external communication devices are allocated to groups, the allocation circuitry allocates the new external 
A person having ordinary skill in the art at the time of filing however would have found it obvious to allow for the addition of an additional external communication device after the external communication devices of Morita are allocated to groups and to assign that new external communication device to a group using information regarding the new external communication device in order to allow a photographer to add an additional remote device in response to changing photographic needs (e.g. when the photographer desires additional or a different form of lighting in the images being captured) without having the repeat the association and allocation process on devices which were already associated with the communication device and allocated into groups.

Allowable Subject Matter
Claims 7-9, 11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination does not teach the combination of limitations of claims 7, 8, 11, or 13.  The prior art teaches varying the proportion of each of the light emitting device groups based on user input (see for example Li et al, US Patent 8,824,881 B2) and Okubo, US Patent 8,160,435 B2) but does not teach grouping .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morozumi et al (US Patent 6,628,208 B1) discloses a communication system for a temperature measurement system and Graham et al (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852